Case 1:18-cv-00080-LEK-WRP Document 45 Filed 01/28/19 Page 1 of 1                   PageID #: 437

                                         MINUTES



   CASE NUMBER:             CIVIL NO. 18-00080LEK-RLP
   CASE NAME:               In Re: In The Matter Of: The Search Of: Boston Whaler 370
                            Outrage "Painkiller";
                            Respondent, United States of America
                            Movant, Hawaii Partners, LLC
   ATTYS FOR PLA:
   ATTYS FOR DEFT:
   INTERPRETER:


         JUDGE:       Leslie E. Kobayashi           REPORTER:

         DATE:        01/28/2019                    TIME:


  COURT ACTION: EO: COURT’S INCLINATION REGARDING RESPONDENT’S
  REQUEST TO FILE EX PARTE LETTER

          On January 25, 2019, Respondent the United States of America (“Government”)
  and Movant Hawaii Partners, LLC (“Movant”), filed their respective second supplemental
  briefs in response to this Court’s January 10, 2019 Order (“1/10/19 Order”). [Dkt. nos.
  41 (1/10/19 Order), 42 (Movant’s Second Suppl. Briefing Pursuant to Court’s Order (ECF
  No. 41)), 43 (Government’s Second Suppl. Brief).] In its Second Supplemental Brief, the
  Government seeks permission to submit an ex parte letter to fully address the issues
  identified in the 1/10/19 Order with regard to the SD Cards. [Government’s Second
  Suppl. Brief at 2.] The Court is inclined to grant the Government’s request.

          If any party objects to this inclination, its objections and supporting authority must
  be filed under seal by January 30, 2019. If however, no objection to this inclination is
  filed, the Government’s request to submit its ex parte letter will be GRANTED, and the
  Government must file its ex parte letter under seal by February 1, 2019.

         IT IS SO ORDERED.

  Submitted by: Warren N. Nakamura, Courtroom Manager
